149 F.3d 1187
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Tina M. MEDLIN, Appellant,v.WAL-MART STORES, INC.; Roven P. Heller; Dan Clark; MitchPotts; Straud Brewer, Appellees.
No. 97-4094SI.
United States Court of Appeals, Eighth Circuit.
Submitted April 15, 1998.Filed April 22, 1998.

Appeal from the United States District Court for the Southern District of Iowa.
Before FAGG and HANSEN, Circuit Judges, and STROM,* District Judge.
PER CURIAM.


1
Tina M. Medlin appeals the district court's adverse grant of summary judgment in favor of Wal-Mart Stores, Inc. on Medlin's employment-based claims for sexual harassment, constructive discharge, and intentional infliction of emotional distress.  Medlin does not challenge the district court's ruling that the employees sued by Medlin have no individual liability under Title VII and the Iowa Civil Rights Act.  We review the district court's grant of summary judgment under a well-established standard.


2
Having considered the record and the parties' submissions, we conclude Medlin is not entitled to relief.  We agree with the district court that Medlin's claims cannot survive summary judgment because Wal-Mart Stores took prompt remedial action against the alleged offenders once Medlin reported their conduct, Medlin's conditions of employment were not objectionably intolerable, and Medlin failed to produce evidence of outrageous conduct to support her state law claim for emotional distress.  Because the controlling law is clear, our review satisfies us that an extended opinion would have no precedential value in this fact-intensive case.


3
We thus conclude the district court correctly granted summary judgment, and we affirm without further discussion.  See 8th Cir.  R. 47B.



*
 The Honorable Lyle E. Strom, United States District Judge for the District of Nebraska, sitting by designation